DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-16, 19-20, 61, 64-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel et al (US2006/0246242 A1) in view of Krause (Incubation of curing brines for the production of ready-to-eat uncured ham).
In regard to claim 1, Siegel et al discloses a process of packaging food in a package comprising a myoglobin blooming agent that promote or preserve the desirable appearance of food products are provided (Abstract). Siegel et al discloses packaging of food product under reduced oxygen atmosphere ([0013], [0069], [0122], [0131], [0140], [0242], [0244]). In regard to the food product, Siegel et al discloses “beef, pork, veal, lamb, mutton, chicken or turkey; game such as venison, quail, and duck; and fish, fishery or seafood products. The meat can be in a variety of forms including primal cuts, subprimal cuts, and retail cuts as well as ground, comminuted or mixed. The meat or meat product is preferably fresh, raw, uncooked meat, but may also be frozen, hard chilled or thawed ([0083]).
Siegel et al discloses that the food product is in contact with myoglobin blooming agent ([0012], [0113], [0116]). Among the suitable myoglobin blooming agents, Siegel et al discloses that “the myoglobin blooming agent is a "nitric oxide donating compound" ("NO donor") that provides a nitric oxide (NO) molecule that binds to the myoglobin present in a meat product so as to maintain or promote a reddening or blooming or other favorable coloration of the meat product. A nitric oxide donating compound releases nitric oxide or is a precursor, e.g., nitrate which acts as an intermediate leading to the formation of nitric oxide which binds to a myoglobin 3Na)2 or NO(SO3K)2]; inorganic nitrates (MNO3) where a suitable counter ion (M+) include alkali metals (e.g., sodium, potassium), alkaline earth metals (e.g., calcium), transition metals, protonated primary, secondary, or tertiary amines, or quaternary amines, or ammonium, and including for example, saltpeter; and inorganic nitrites (MNO2) where suitable counter ions (M+) include alkali metals (e.g., sodium, potassium), alkaline earth metals (e.g., calcium), transition metals, protonated primary, secondary, or tertiary amines, or quaternary amines, or ammonium.
Stated somewhat differently, Siegel et al discloses a method of packaging a fresh meat product in a package that contains a low oxygen environment, comprising the steps of applying a component to a surface of a fresh meat product, said component including a sufficient amount of nitrites to convert myoglobin in said fresh meat product to nitrosomyoglobin and thereby improve the color of said fresh meat product; and sealing said fresh meat product in a package that contains a low oxygen environment. 
Siegel et al is silent as to the component derived from the natural plant.
Krause discloses the following:
Natural and organic processed meats have seen a dramatic increase in demand in recent years. Because these products are not allowed to contain chemical preservatives, traditional curing agents, nitrate and nitrite, are prohibited from natural and organic processed meat products. Nitrate and nitrite are unique ingredients used in the production of cured meats which produce typical properties such as desirable flavor and distinctive color, as well as prevent the growth of spoilage bacteria and pathogens, most notably Clostridium botulinum (page 1).
The changes that were made require new labels to contain the disclaimer “No Nitrates or Nitrites added except for naturally occurring nitrites found in” one of the ingredients present in the ingredient statement. These ingredients include celery juice powder, beet juice powder, carrot juice concentrate, sea salt, or any 
Naturally occurring nitrates are very common in the environment and can be found in ingredients such as sea salt and vegetable sources. It is well known that vegetables are a source of relatively high nitrate concentrations. The National Academy of Sciences (1981) reported that vegetables contain nitrates in concentrations as high as 1500-2800 ppm in celery, lettuce, and beets (page 21).
Recently, pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts. These powders can be purchased already containing nitrite at concentrations as high as 10,000 – 15,000 parts per million. As a result, no starter culture or incubation step is required for the production of no-nitrate-ornitrite-added meat products (page 25).
Krause discloses treatment of meat with pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. Krause discloses that conventionally sodium nitrate and nitrite were added to meat to preserve the meat against bacterial contamination and also to produce the bright-red color in meats (pages 8-14). Krause discloses various disadvantages of using nitrate and nitrite in meats due to the health problems (pages 8-14). Krause suggests use of plants extracts instead of conventional sources of nitrates and nitrites (pages 21-26).  Among suitable plant extracts, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21). Krause discloses that pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts (page 21). Hence, both references disclose treatment of meats with nitrate/nitrite generating compounds that will effect bright-red color of meats. Krause 
In regard to claims 1 and 60-61, as stated above, Siegel et al discloses a method of packaging a fresh meat product in a package that contains a low oxygen environment, comprising the steps of applying a component to a surface of a fresh meat product, said component including a sufficient amount of nitrites to convert myoglobin in said fresh meat product to nitrosomyoglobin and thereby improve the color of said fresh meat product. In any case, one of ordinary skill in the art would have been motivated to vary the amounts of nitrites provided by natural plant component in order to provide just enough nitrite to achieve desired organoleptic properties of the treated food product, i.e. the color of the treated food product.
Further in regard to the nitrite concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
In regard to claims 5-7, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21).
In regard to claims 8-9, Siegel et al discloses “beef, pork, veal, lamb, mutton, chicken or turkey; game such as venison, quail, and duck; and fish, fishery or seafood products. The meat can be in a variety of forms including primal cuts, subprimal cuts, and retail cuts as well as 
In regard to claims 10-14, Siegel et al discloses:
[0069] "Reduced oxygen atmosphere" when referring to a packaged meat product refers to a reduction in the partial pressure of oxygen in contact with the packaged meat product, in comparison with the partial pressure of oxygen in the Earth's atmosphere at standard temperature and pressure at sea level. Reduced oxygen atmosphere packages may include modified atmosphere packages where the oxygen partial pressure is less than that of the Earth's atmosphere at standard temperature and pressure at sea level, or vacuum packages, containing minimal gas pressure in contact with the packaged meat. Modified atmosphere packaging may create a substantially oxygen reduced environment where the oxygen content of less than 3.0% oxygen v/v is desirable, and preferably less than 1.0% oxygen v/v. For processed meat, oxygen content of less than 0.5% v/v is desirable. 
[0070] "Vacuum packaging" refers to actively eliminating atmospheric gases, most specifically oxygen, from inside the package and sealing the package so that virtually no gas is able to permeate into the package from outside the package. The result is a package with a minimum amount of oxygen gas remaining in contact with the meat inside the package. The removal of oxygen from the immediate environment of the product slows down bacterial and oxidative deterioration processes thereby keeping the quality of the meat fresher for a longer period of time. 
[0071] "MAP" is an abbreviation for a "modified atmosphere package". This is a packaging format where a gas is actively flushed into the headspace of a package prior to sealing. In general, the gas is modified to be different from that normally found in the earth's atmosphere. The result is a package with a considerable volume of gas surrounding the viewing surface of the product within the package. A fresh meat MAP can use either an enriched-oxygen or an oxygen-free atmosphere to effectively extend shelf life. 
[0072] "RAP" is an abbreviation for a "reduced atmosphere package." It can be a form of MAP wherein the atmospheric gases are minimal so that the packaging material makes physical contact with the internal contents. RAP can also be a form of vacuum packaging where the atmosphere is not completely evacuated from inside the package. Examples include the conventional fresh meat package such as a "PVC stretch wrapped tray" and the conventional case ready poultry package where a shrink film or bag is hermetically sealed around a tray of meat. In general the fresh meat in a RAP has a higher profile than the tray used to hold the meat so that the packaging film surrounding the product makes considerable physical contact with the meat surface. 



claims 15-16 and 19-20, Siegel et al discloses:
[0116] In other aspects, the myoglobin blooming agent is incorporated within the myoglobin-containing fresh meat product or coated on the surface of the myoglobin-containing fresh meat product. The myoglobin blooming agent may be coated on myoglobin-containing fresh meat product prior to packaging by spraying, dusting, dipping or other application means. The myoglobin blooming agent may be incorporated within the myoglobin-containing fresh meat product by mixing the blooming agent directly with the meat, such as with ground meat, for example. Alternatively an aqueous composition of the blooming agent may be prepared and mixed with the meat. The aqueous composition may be a slurry of the myoglobin blooming agent with water or a solution of the myoglobin blooming agent in water. 

One of ordinary skill in the art would have been motivated to employ any conventional method of the application on plant extract onto the surface of meat.
In regard to claims 17-18, Krause discloses:
Recently, pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts. These powders can be purchased already containing nitrite at concentrations as high as 10,000 – 15,000 parts per million. As a result, no starter culture or incubation step is required for the production of no-nitrate-ornitrite-added meat products (page 25).


Claims 21-28, 31-43 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel et al (US 2006/0246242 A1) in view of Krause (Incubation of curing brines for the production of ready-to-eat uncured ham) as applied to claim 1 above and further in view of Swart et al (US 2002/0192340 A1).
In regard to claim 27, Siegel et al discloses a process of packaging food in a package comprising a myoglobin blooming agent that promote or preserve the desirable appearance of food products are provided (Abstract). Siegel et al discloses packaging of food product under 
Siegel et al discloses that the food product is in contact with myoglobin blooming agent ([0012], [0113], [0116]). Among the suitable myoglobin blooming agents, Siegel et al discloses that “the myoglobin blooming agent is a "nitric oxide donating compound" ("NO donor") that provides a nitric oxide (NO) molecule that binds to the myoglobin present in a meat product so as to maintain or promote a reddening or blooming or other favorable coloration of the meat product. A nitric oxide donating compound releases nitric oxide or is a precursor, e.g., nitrate which acts as an intermediate leading to the formation of nitric oxide which binds to a myoglobin molecule in a meat product. Examples of nitric oxide donating compounds include nitrosodisulfonates including for example, Fremy's salt [NO(SO3Na)2 or NO(SO3K)2]; inorganic nitrates (MNO3) where a suitable counter ion (M+) include alkali metals (e.g., sodium, potassium), alkaline earth metals (e.g., calcium), transition metals, protonated primary, secondary, or tertiary amines, or quaternary amines, or ammonium, and including for example, saltpeter; and inorganic nitrites (MNO2) where suitable counter ions (M+) include alkali metals (e.g., sodium, potassium), alkaline earth metals (e.g., calcium), transition metals, protonated primary, secondary, or tertiary amines, or quaternary amines, or ammonium.
In regard to the recitations of mixing a nitrite-generating component with base liquid and applying the solution to the surface of the meat product, Siegel et al discloses:
[0116] In other aspects, the myoglobin blooming agent is incorporated within the myoglobin-containing fresh meat product or coated on the surface of the myoglobin-containing fresh meat product. The myoglobin blooming agent may be coated on myoglobin-containing fresh meat product prior to packaging by 

Siegel et al is silent as to the component derived from the natural plant.
Krause discloses the following:
Natural and organic processed meats have seen a dramatic increase in demand in recent years. Because these products are not allowed to contain chemical preservatives, traditional curing agents, nitrate and nitrite, are prohibited from natural and organic processed meat products. Nitrate and nitrite are unique ingredients used in the production of cured meats which produce typical properties such as desirable flavor and a distinctive color, as well as prevent the growth of spoilage bacteria and pathogens, most notably Clostridium botulinum (page 1).
The changes that were made require new labels to contain the disclaimer “No Nitrates or Nitrites added except for naturally occurring nitrites found in” one of the ingredients present in the ingredient statement. These ingredients include celery juice powder, beet juice powder, carrot juice concentrate, sea salt, or any ingredient determined to contain nitrates or nitrites by USDA. Furthermore, the statement “No Preservatives” can not be used (Bacus, 2006). 
Naturally occurring nitrates are very common in the environment and can be found in ingredients such as sea salt and vegetable sources. It is well known that vegetables are a source of relatively high nitrate concentrations. The National Academy of Sciences (1981) reported that vegetables contain nitrates in concentrations as high as 1500-2800 ppm in celery, lettuce, and beets (page 21).
Recently, pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts. These powders can be purchased already containing nitrite at 

Krause discloses treatment of meat with pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. Krause discloses that conventionally sodium nitrate and nitrite were added to meat to preserve the meat against bacterial contamination and also to produce the bright-red color in meats (pages 8-14). Krause discloses various disadvantages of using nitrate and nitrite in meats due to the health problems (pages 8-14). Krause suggests use of plants extracts instead of conventional sources of nitrates and nitrites (pages 21-26).  Among suitable plant extracts, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21). Krause discloses that pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts (page 21). Hence, both references disclose treatment of meats with nitrate/nitrite generating compounds that will effect bright-red color of meats. Krause discloses various disadvantages associated with conventional sources of nitrate and nitrite in meats due to the health problems and suggests use of plants extracts instead of conventional sources of nitrates and nitrites.  One of ordinary skill in the art would have been motivated to modify Siegel et al in view of Krause and to substitute conventional sources of nitrate and nitrite in meats with plant extracts in order to avoid health problems associated with chemical reactions that lead to formation of compounds that cause cancer.
In regard to claims 27 and 62-63, as stated above, Siegel et al discloses a method of packaging a fresh meat product in a package that contains a low oxygen environment, 
Further in regard to the nitrite concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Claims 21-27 and 41-42 further recite diffusion mitigating agent. Siegel et al and Krause are silent as to the diffusion mitigating agent. Swart et al discloses treatment of meats with antimicrobial agent. Swart et al discloses that the meat –treating solution may further include various thickeners that may affect the viscosity of the meat-treatment solution. More specifically, Swart et al discloses:
[0158] Generally, thickeners which may be used in the present invention include natural gums such as xanthan gum, guar gum, or other gums from plant mucilage; polysaccharide based thickeners, such as alginates, starches, and cellulosic polymers (e.g., carboxymethyl cellulose); polyacrylates thickeners; and hydrocolloid thickeners, such as pectin. Generally, the concentration of thickener employed in the present compositions or methods will be dictated by the desired viscosity within the final composition. However, as a general guideline, the viscosity of thickener within the present composition ranges from about 0.1 wt-% to about 1.5 wt-%, preferably from about 0.1 wt-% to about 1.0 wt-%, and most preferably from about 0.1 wt-% to about 0.5 wt-%.


Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims 28, Siegel et al discloses water as a base liquid ([0116]-[0118]).
In regard to claims 29-32, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21).
In regard to claims 33-34, Siegel et al discloses “beef, pork, veal, lamb, mutton, chicken or turkey; game such as venison, quail, and duck; and fish, fishery or seafood products. The meat can be in a variety of forms including primal cuts, subprimal cuts, and retail cuts as well as ground, comminuted or mixed. The meat or meat product is preferably fresh, raw, uncooked meat, but may also be frozen, hard chilled or thawed ([0083]).



claims 35-38, Siegel et al discloses:
[0069] "Reduced oxygen atmosphere" when referring to a packaged meat product refers to a reduction in the partial pressure of oxygen in contact with the packaged meat product, in comparison with the partial pressure of oxygen in the Earth's atmosphere at standard temperature and pressure at sea level. Reduced oxygen atmosphere packages may include modified atmosphere packages where the oxygen partial pressure is less than that of the Earth's atmosphere at standard temperature and pressure at sea level, or vacuum packages, containing minimal gas pressure in contact with the packaged meat. Modified atmosphere packaging may create a substantially oxygen reduced environment where the oxygen content of less than 3.0% oxygen v/v is desirable, and preferably less than 1.0% oxygen v/v. For processed meat, oxygen content of less than 0.5% v/v is desirable. 
[0070] "Vacuum packaging" refers to actively eliminating atmospheric gases, most specifically oxygen, from inside the package and sealing the package so that virtually no gas is able to permeate into the package from outside the package. The result is a package with a minimum amount of oxygen gas remaining in contact with the meat inside the package. The removal of oxygen from the immediate environment of the product slows down bacterial and oxidative deterioration processes thereby keeping the quality of the meat fresher for a longer period of time. 
[0071] "MAP" is an abbreviation for a "modified atmosphere package". This is a packaging format where a gas is actively flushed into the headspace of a package prior to sealing. In general, the gas is modified to be different from that normally found in the earth's atmosphere. The result is a package with a considerable volume of gas surrounding the viewing surface of the product within the package. A fresh meat MAP can use either an enriched-oxygen or an oxygen-free atmosphere to effectively extend shelf life. 
[0072] "RAP" is an abbreviation for a "reduced atmosphere package." It can be a form of MAP wherein the atmospheric gases are minimal so that the packaging material makes physical contact with the internal contents. RAP can also be a form of vacuum packaging where the atmosphere is not completely evacuated from inside the package. Examples include the conventional fresh meat package such as a "PVC stretch wrapped tray" and the conventional case ready poultry package where a shrink film or bag is hermetically sealed around a tray of meat. In general the fresh meat in a RAP has a higher profile than the tray used to hold the meat so that the packaging film surrounding the product makes considerable physical contact with the meat surface. 

One of ordinary skill in the art would have been motivated to employ any conventional method of the application on plant extract onto the surface of meat.


claims 39-40, Krause discloses:
Recently, pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts. These powders can be purchased already containing nitrite at concentrations as high as 10,000 – 15,000 parts per million. As a result, no starter culture or incubation step is required for the production of no-nitrate-ornitrite-added meat products (page 25).

Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive. 
On page 10 of the Reply to the Non-Final Office action mailed 05/12/2021, filed 08/06/2021, Applicant presents the following arguments:
With respect to claims 1 and 27, the current claims require that the meat color improvement solution be applied to the surface of the fresh meat product so as to impart 0.1 to 100 parts per million nitrites. Neither Siegel nor Krause disclose or suggest that the nitrites should be used in such low amounts nor provide any reason to do so.
As stated in the accompanying Declaration of Dr. Robert Ty Baublits, the current invention is focused on the problems associated with the use of low oxygen packaging. Generally, the problem previously addressed was avoiding a purplish color of the meat products, which was achieved in some cases by applying nitrites; however, the application of nitrites was previously done at high levels in excess of 1000 ppm. The inventors of the current application, including Dr. Baublits, was the first to realize that lower amounts could be successfully used (100 ppm or less). Additionally, they were the first to realize that at such lower levels internal pinking upon cooking of the meat could be avoided.


8. ... The inventive method as defined by the current claims, includes using a natural plant component as a source of nitrates for improving the color of a fresh meat product when in the packaging, and using low amounts of nitrites (less than 100 ppm based on the total fresh meat product) to retain a pleasant interior color upon cooking, i.e. avoiding internal pinking upon cooking of the meat.

10. The inventors of the current application, including myself, first recognized that high amounts of nitrites caused the internal pinking issue and the much lower amounts of nitrites could be used in low oxygen packaging to successfully prevent purpling of the meat while packaged and internal pinking when the meat was cooked.

11. It is my opinion that neither Siegel nor Krause provide any motivation to use the low amounts of nitrites as currently claimed or provide any indication that such amounts could be successfully used to prevent spoilage, prevent discoloration of meat, or for any other purpose. From Siegel and Krause, if would not be apparent that the use of nitrites at below 1,000 ppm would be successful or useful for any purpose in the scope of the current application of raw meat products in low oxygen environments.

Hence, Declarant expresses an opinion that neither Siegel nor Krause provide any motivation to use the low amounts of nitrites as currently claimed. Applicant’s and Declarant’s argument regarding the quantity of nitrites have been fully considered but are not persuasive. In response to Applicant’s argument regarding the quantity of nitrites, it is noted that Krause discloses the following:
Low concentrations of nitrite bring up the concern for food safety, especially the survival and outgrowth of C. botulinum and excess amounts risk the formation of nitrosamines. 
Manufacturing procedures must be standardized to prevent product variation, as well as maintain the quality and safety of products labeled no-nitrate/nitrite-by allowing the amount of ingoing nitrite to be analytically measured and controlled (page 2).
Therefore, it is necessary to establish a standard processing procedure that provides more consistency and better control over nitrite levels. One possible method of achieving this would be to convert the nitrate found naturally in vegetable juice powders into nitrite with the use of a nitrate reducing starter culture in the brine prior to injection. This approach could offer better control over the amounts of nitrite injected into the product by development of brine incubation processes that would produce a consistent, desired nitrite concentration. For example, nitrite accumulation in the brine is dependent on many variables, such as temperature, salt content, time, and pH. If these variables could be held constant, the amount of nitrite produced would be consistent between batches. Pre-converting a brine before injecting is hypothesized to allow more consistent nitrite concentrations, faster product cure, and better control over nitrite levels in the product (page 26).

Hence, Krause teaches importance of the control of the amount of the nitrite. Krause teaches that nitrite is responsible for the desirable flavor and distinct color of the meat product and prevention of growth of spoilage bacteria and pathogens. Therefore, one of ordinary skill in the art would have been motivated to use the levels of nitrite that are low enough to avoid formation of nitrosamines and high enough to prevent the growth of bacteria and achieve desired level of flavor and color. The particular concentration of nitrite is seen to have been result-effective variable which is routinely determinable. 
Further in regard to the nitrite concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 

Further, in response to Applicant’s argument regarding the quantity of nitrites, it is noted that Krause discloses the following problems associated with conventional sources of nitrate and nitrite, Krause discloses the following:
Even though nitrite has many desirable effects, there is some concern about its safety. The issue arose in the late 1960’s and into the 1970’s when it became apparent that nitrite-cured meats, most notably bacon, had the potential to produce nitrosamines.
.... because of their possible link to cancer in humans, a large amount of interest has been focused on the presence of nitrosamines in cured meats. There have been more than 300 nitroso compounds tested in laboratory animals, and greater than 90% have been shown to cause cancer. However, there has been no direct link to human cancer from the consumption of cured meats (Pegg & Shahidi, 2000) (page 16).
When the issue arose, the meat industry recognized the problem and dealt with it by eliminating the use of nitrate, except for specialty products, lowering the levels of nitrite used, and implementing tighter control of manufacturing processes. Also, ascorbate and erythorbate levels were used at maximum levels to inhibit formation of nitrosamines (Cassens, 1997a) (page 17).
... the changes made in the previous decade solved the problem of the formation of nitrosamines in cured meat. These changes included the virtual elimination of nitrate, reduced use of nitrite, and change in the regulation of bacon along with mandatory use of ascorbate or erythorbate. However, issues during the last 30 years keep resurfacing regarding the safety of nitrite in cured meats. In the 1990’s, several epidemiological studies reported 18 that the consumption of cured meats was linked to childhood leukemia and brain cancer (Peters, Preston-Martin, London, Bowman, Buckley & Thomas, 1994; Preston-Martin & Lijinsky, 1994; Sarasua & Savitz, 1994) (page 17).


As stated in the rejection above, Krause discloses treatment of meat with pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. Krause discloses that conventionally sodium nitrate and nitrite were added to meat to preserve the meat against bacterial contamination and also to produce the bright-red color in meats (pages 8-14). Krause discloses various disadvantages of using nitrate and nitrite in meats due to the health problems (pages 8-14). Krause suggests use of plants extracts instead of conventional sources of nitrates and nitrites (pages 21-26).  Among suitable plant extracts, Krause discloses celery juice powder, beet juice powder, carrot juice concentrate, sea salt (page 21). Krause discloses that pre-converted vegetable juice powders have become commercially available for the production of uncured meat and poultry products. In these pre-converted powders the nitrate is reduced with microorganisms before adding it to the meat block. The pre-converted powders can be added directly to comminuted products, or can be mixed in a brine and injected or tumbled into different meat cuts (page 21). Hence, both references disclose treatment of meats with nitrate/nitrite generating compounds that will effect bright-red color of meats. Krause discloses various disadvantages associated with conventional sources of nitrate and nitrite in meats due to the health problems and suggests use of plants extracts instead of conventional sources of nitrates and nitrites.  One of ordinary skill in the art would have been motivated to modify Siegel et al in view of Krause and to substitute conventional sources of nitrate and nitrite in meats with plant extracts in order to avoid health problems associated with chemical reactions that lead to formation of compounds that cause cancer. The same rationale applies to claim 27.



Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791